—In an action to recover damages for personal injuries, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Yoswein, J.), dated June 23, 1993, as, upon reargument, adhered to its prior determination granting the motion of the defendant Una Ford to set aside a stipulation and dismiss the complaint insofar as asserted against Una Ford.
Ordered that the order is affirmed insofar as appealed from, with costs.
In July 1990, the parties’ attorneys executed a stipulation settling the plaintiffs’ claim for $3,500. However, as a result of the plaintiffs’ disappearance, the release was never signed. Accordingly, the stipulation of settlement never took effect, no sums of money were payable to the plaintiffs, and their attorneys were not entitled to a fee and disbursements (cf., Code of Professional Responsibility DR 9-102 [F] [22 NYCRR 1200.46 (f)]). Mangano, P. J., Lawrence, Copertino, Krausman and Goldstein, JJ., concur.